Citation Nr: 0502997	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  98-04 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

2. Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right hip disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from November 1990 to April 
1991, with previous periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of August 1997.  In June 2000 the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The Board remanded the appeal for additional 
development in October 2000.

The issue reopened in this decision is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Evidence received since an unappealed December 1993 RO 
decision, which denied service connection for a psychiatric 
disorder, includes evidence which bears directly and 
substantially on the matter in question, and is so 
significant that it must be considered in order to fairly 
decide the claim.   

2.  Evidence received since an unappealed December 1993 RO 
decision denying service connection for a right hip disorder 
is cumulative or redundant, or not so significant that it 
must be considered to fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim for service connection for a psychiatric disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  New and material evidence to reopen a claim for service 
connection for a right hip disorder has not been received. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The RO denied service connection for a nervous condition and 
a right hip disorder in a December 1993 rating decision.  The 
veteran did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2004).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).   

The veteran's application to reopen his claim was filed prior 
to August 2001, and, under the applicable law, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).  (The 
definition of new and material evidence found in 38 C.F.R. § 
3.156(a) was changed in 2001; this change applies only to 
claims received on or after August 29, 2001, and, hence, is 
not applicable to this case.  See 66 Fed. Reg. 45,620, 45,629 
(Aug. 29, 2001).)

A.  Psychiatric Disorder

To the extent required for a decision as to whether the claim 
for service connection for a psychiatric disorder is 
reopened, the Board finds that the notice and duty to assist 
provisions of the law have been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Evidence of record at the time of the December 1993 rating 
decision included service medical records, which did not show 
any psychiatric treatment or abnormal findings.  On a 
separation examination in March 1991, the veteran completed a 
medical history form, indicating that he did not have, nor 
had he ever had, frequent trouble sleeping, depression or 
excessive worry, or nervous trouble of any sort.  Due to a 
knee disorder noted at that time, the veteran was retained in 
service for treatment, including surgery.  In July 1991, 
another separation medical history was obtained; at this 
time, the veteran responded that he did have frequent trouble 
sleeping, depression or excessive worry, and nervous trouble 
of any sort. 

Also of record were VA treatment records dated from August 
1991 to September 1993, which showed that in August 1991, an 
impression of PTSD was noted, and the veteran was referred to 
a mental heath consult.  On the consult, in September 1991, 
the veteran reported difficulty sleeping and nightmares 
involving the military.  He was having a difficult time 
adjusting to the return to civilian wife.  His affect was 
moderately depressed and his mood was irritable.  The 
diagnosis was adjustment disorder with mixed emotions.  He 
continued to be followed from time to time for treatment of 
adjustment disorder, sometimes with anxiety and/or 
depression, with medication.  A May 1992 consult noted that 
PTSD was to be ruled out, but subsequent records did not 
indicate the presence of PTSD.  

Based on this evidence, the RO denied the claim, noting that 
no psychiatric disability had been shown in service, and that 
a chronic psychiatric disorder had not been shown.  

Evidence received since that decision, and not considered in 
the previous decision, includes VA medical records dated in 
October and November 1991, showing an adjustment disorder.  
VA medical records dated from 1994 to 1999 show that in 
January 1994, the veteran was seen in a VA mental health 
clinic with anxiety, insomnia, and depression at times, which 
responded well to medication.  The diagnosis was adjustment 
disorder, rule out PTSD.  In November 1995, he was noted to 
be experiencing anxiety and nightmares again, and was treated 
with medication.  From April 1997 to February 1998, the 
medical records show a diagnosis of panic disorder.  

This evidence, which suggests that a chronic psychiatric 
disorder may be present, addresses an essential element 
missing at the time of the previous decision - a current 
disability.  Thus, it bears directly and substantially on the 
matter in question, and is "so significant that it must be 
considered in order to fairly decide the merits of a claim."  
38 C.F.R. § 3.156(a) (1999); Hodge.  In this regard, for the 
purpose of determining whether evidence is new and material, 
evidence is presumed credible and accorded full weight; the 
evidence is weighed and credibility assessed only after the 
claim is reopened.  Justus v. Principi, 3 Vet.App. 510 
(1993).  Accordingly, the claim is reopened with the 
submission of new and material evidence, and VA must review 
the claim in light of all the evidence, new and old.  

B.  Right Hip Disorder

1.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  Because the rating action on appeal in this case, 
dated in August 1997, was already decided - and appealed - by 
the time the VCAA was enacted, the RO did not err in not 
providing such notice prior to the initial determination, and 
he has been provided subsequent notice and process.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In this regard, in March 2003, the RO sent the veteran a 
letter, informing him of the change in the law resulting from 
the VCAA, of the evidence necessary to substantiate his 
claim, and of his and VA's respective obligations to obtain 
specified different types of evidence.  Although he was not 
explicitly told to submit all pertinent evidence in his 
possession, the detailed explanation contained in that letter 
served to convey that information.  Additional information 
concerning the evidence necessary to substantiate his claim, 
the relevant legal authority, and of the reasons his claim 
was denied was provided in the August 1997 rating decision, 
the February 1998 statement of the case, and in supplemental 
statements of the case dated in October 1998 and June 2004.  
The veteran testified at a Travel Board hearing in June 2000.  

Thus, the Board finds that the notice provisions of the law 
have been satisfied, and that any failure to have fully 
complied with these requirements prior to the rating actions 
on appeal has not resulted in any prejudice to the veteran, 
and, therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Bernard v. Brown, 4 Vet.App. 384 (1993).  

With respect to the duty to assist, the duty to assist 
provisions of 38 U.S.C.A. § 5103A do not apply to finally 
denied claims, unless new and material evidence is received.  
See 38 U.S.C.A. § 5103A(f); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002).  The regulations providing certain duty 
to assist provisions for applications to reopen finally 
denied claims are only effective to any claim for benefits 
received by VA on or after August 29, 2001.  66 Fed. Reg. 
45629 (Aug. 29, 2001).  There is no VA duty to provide a 
medical examination or opinion until a previously denied 
claim has been reopened with new and material evidence.  
38 C.F.R. § 3.159(c)(4).   

2.  Whether new and material evidence has been received
 
Evidence of record at the time of the December 1993 rating 
decision included service medical records, which showed that 
in February 1991, the veteran was seen complaining that he 
had injured his right knee a couple of weeks earlier, and now 
had knee pain, as well as numbness of the right lower 
extremity.  On examination, there was no limitation of motion 
or tenderness in the right hip, and Trendelenburg test was 
normal.  In March 1991, he complained of hypoesthesia and 
tenderness in the right knee and hip.  In May 1991, he 
underwent right knee surgery.  In June 1991, electromyogram 
and nerve conduction studies were conducted, which did not 
disclose any hip pathology.  On a demobilization examination 
in July 2001, the veteran complained of right leg numbness 
and pain.  

After service, VA medical records dated from 1991 to 1993 
showed occasional complaints of right leg pain, numbness, and 
weakness.  In May 1993, the veteran also complained of post-
traumatic right hip pain with recurrent radiation into the 
right lower extremity.  Physical exam was noted to be 
remarkable for right lower paralumbar induration and 
tenderness to deep palpation.  Two days later, he was seen 
for follow-up, and the assessment was lumbar muscle sprain, 
with no evidence of osseous pathology.  It was noted that 
there were no right hip abnormalities shown.  

Based on this evidence, the RO denied the claim, finding that 
a chronic right hip disability had not been shown in service, 
or after service.  

Evidence received since that determination includes VA 
medical records dated from 1991 to 1993, including many 
previously considered records; such evidence is not new.  In 
addition, a March 1992 record, not previously considered, 
noted that the veteran continued to complain of persistent 
pain in the right hip, with recurrent radiation to the right 
lower extremity.  On examination, there was tenderness in the 
right posterior hip, and a positive Patrick maneuver.  

Also received were VA records dated from 1994 to 1999, which 
show that in May 1994, the veteran complained of right leg 
pain and numbness.  The assessment was back pain radiating 
into the right thigh and leg.   

Thus, the new evidence shows that the veteran had pain, with 
tenderness in the right hip in March 1992.  However, however, 
this was after service, and subsequent records do not show a 
right hip disability.  Later, the veteran was diagnosed with 
a low back disability, with manifestations including 
radiation of pain into the right lower extremity (service 
connection is in effect for a low back disability).  No 
separate right hip disability has been shown.  In the absence 
of current disability, there is no basis for service 
connection.  See Degmetich v. Brown, 104 F3d 1328 (1997).  
Moreover, the evidence previously of record similarly showed 
complaints of pain in the left hip, medically attributed to 
radiation of pain from the low back.  As a result, the new 
evidence does not bear directly or substantially upon the 
question at issue, nor is so significant that it must be 
considered in order to decide the merits of the claim.  
Hence, the Board finds that new and material evidence has not 
been presented, and the December 1993 rating decision remains 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).     


ORDER

New and material evidence to reopen the claim for service 
connection for a psychiatric disorder has been received; to 
that extent, the appeal is granted.

The application to reopen a claim for service connection for 
a right hip disorder is denied.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his reopened 
claim for service connection for a psychiatric disorder.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, 
current records should be obtained, and he should be afforded 
an examination.  With respect to the examination, the medical 
evidence of record includes an assessment of "rule out 
PTSD" noted on more than one occasion.  Although there is no 
actual diagnosis of PTSD of record, the veteran served in the 
Persian Gulf during Desert Storm.  As a result, if the 
examination results in a diagnosis of PTSD, stressor 
development must be undertaken.    



Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  Obtain current records of the 
veteran's VA psychiatric and mental health 
treatment, dated from February 1998 to the 
present.  

2.  Tell the veteran to send VA copies of 
any evidence relevant to his claim that 
is in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.   Thereafter, schedule the veteran for 
a VA psychiatric examination, to determine 
the nature and etiology of any current 
psychiatric disorder.  The claims folder 
must be made available to the examiner for 
review before the examination.  If a 
psychiatric disorder is diagnosed, the 
examiner is requested to render an opinion 
as whether it is at least as likely as not 
that the current disorder is related to 
service, and/or to the adjustment disorder 
shown shortly after service.  If PTSD is 
diagnosed, the specific stressor upon 
which the diagnosis is based should be 
reported in detail.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  If, an only if, the examiner provides 
a diagnosis of PTSD, request that the 
veteran complete and return a PTSD 
stressor questionnaire, and undertake 
appropriate verification of any stressors 
sufficiently identified by the veteran.  

5.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
reopened claim for service connection for 
a psychiatric disorder, in light of all 
evidence of record.  If the claim is 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case, and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


